DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/146,092 filed on 11/10/2021.
Status of Claims:
Claims 5-6, 14-5, 17-20, and 22 are canceled in this Office Action.
Claims 1-4, 7-13, 16, 21, 23-29 are pending in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/21/2022 and 10/07/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments filed in the amendment filed 03/01/2021 regarding to arguments on claim 1, 10 and 21 are not persuasive.
Regarding claims 1, 10, and 21: 
The Applicant argued that Liu, Muehqe, and Cropper fail to disclose or suggest “classifying source databases to a predetermined migration complexity based on storage capacity information per source database and permitted downtime for migration per source database”. The Examiner respectfully disagrees with the Applicant and holds the previous arguments made in the previous office action. The Examiner respectfully submits that Muehge discloses “[0095] In certain known applications, a choice of tier into which to store a particular type of data may be determined as a function of predefined rules or policies. A policy may, for example, dictate that database backups be stored in a slower ("lower") Tier 2 high-capacity hard drive or that streaming-video files be stored on a faster ("higher") Tier 0 device. [0096]: In some cases, other rules or policies may determine when and how data might be migrated from one tier to another. Such a migration might be performed, for example, when a size of a database exceeds a threshold specified by a previously determined policy, or when an average database access frequency falls below a threshold specified by a previously determined policy. In such an example, the previously determined policy might require that database to be migrated to a higher-capacity, but lower-performance, device residing in a "lower" tier. In another example, a large electronic encyclopedia might be migrated from a higher-performance device in a higher tier to a lower-performance device in a lower tier when a specified period of time elapses during which no user requests access to the encyclopedia”. The system of Muehge contains a function of predefined rules or policies that is able to store database into tiers wherein the determination whether which database is stored in which tier based on the size or storage capacity information of database. For example if a database exceeds a threshold size, then the database might be moved to a higher tier for higher capacity databases. The system of Muehge goes through a sorting process or classifying process to put the database into the correct tiers to optimize the performance of the system and the sorting is based on the capacity of the database. This is equivalent to the system of the application where both systems classify or determine the “classifying source databases to a predetermined migration complexity based on storage capacity information per source database”. The examiner relies on Cropper to remedy the deficiencies of Liu and Muehge for classifying based on permitted downtime per source database. Cropper discloses “Col 8 line 24-39: At block 410, a triggering event is detected. The triggering event may be related to a resource utilization (e.g., amount of processing/memory capability being used, 80%, 20 cores, 16 gigabytes) on a host of the shared pool of configurable computing resources. Detection may occur using a monitoring application or service, and may collect or scan a set of statistics. In embodiments, the triggering event includes the resource utilization exceeding a threshold resource utilization (e.g., using 90% of memory capacity when the threshold is 80%, using 100 cores when the threshold is 99 cores) at block 421…Col 11 line 24-36:   In embodiments, the set of profile data includes an expected performance factor at block 457. The expected performance factor may include a forecast or prediction for performance (e.g., processor utilization) of one or more hosts in response to the event response. For instance, the costs/burdens of performing a migration, downtime, and impact to the virtual machines may be indicated with respect to a prospective asset action… Col 14 line 6-47: In cloud management solutions, ongoing performance impact operations can be enabled to keep the resources across a group of hosts in the cloud environment balanced. For example, if processor utilization reaches a predefined threshold on a host, virtual machines may be migrated off of the original host to another host until the processor utilization is below the threshold on the original host. Defining which resources are kept in balance and how the balancing occurs may be made customizable to a user. Example configurable features include which hosts to keep in balance, the frequency at which to monitor the hosts, and various thresholds at which resources may be considered out of balance. Aspects of the disclosure may have performance or efficiency benefits on resource utilization by using a policy-driven methodology to resolve when to distribute/activate dynamically-assigned resources to positively impact resource utilization and when to migrate virtual machines off of the host to positively impact resource utilization (e.g., using a set of profile data). In embodiments, a policy-based approach described herein uses various factors. A temporal factor can include a time of day (e.g., during off-peak hours live migrations may be used regardless of temporal burden in order to conserve our dynamically-assigned resources for peak hours). An unassigned resource availability factor can include an amount of dynamically-assigned resources which are available in a pool (e.g., unassigned to other hosts). An assigned resource availability factor can include an amount of dynamically-assigned resources which are available on another host that could be moved. Costs/burdens of executing the move/transition may be accounted-for, computed, or weighted. An asset priority factor can use availability requirements of workloads being run (e.g., on higher-priority workloads, a user/administrator may provide a parameter value so as to not to subject it to potential errors due to live migration and provide a preference for capacity-on-demand activation so as to favor using dynamically-assigned resources but allow live migration if such a resource action presents various challenges, is impractical, or is impossible. An expected performance factor may indicate the cost/burden of performing a migration, downtime, and impact to the virtual machine”. The system of Cropper is directed to a balancing utilization of a system where one of the responses to when resource utilization is greater than a threshold is to migrate virtual machines to another host. After the triggering event determining that resource utilization is greater than a threshold, the system determine an event to perform such as expected performance factor. Cropper discloses “The expected performance factor may include a forecast or prediction for performance (e.g., processor utilization) of one or more hosts in response to the event response. For instance, the costs/burdens of performing a migration, downtime, and impact to the virtual machines may be indicated with respect to a prospective asset action”. Thus, Cropper provides an estimation relating to downtime of the hosts for the detected hosts before performing any further actions such as migration. So the hosts/ databases are labeled with their respective estimations relating to downtime for subsequent step like performing event response (Fig. 4). Therefore, Liu, Muehqe, and Cropper teaches “classifying source databases to a predetermined migration complexity based on storage capacity information per source database and permitted downtime for migration per source database”.
The Applicant argued that Liu, Muehqe, Cropper and Willis fail to disclose “Generating, Using a Rules based Scheduling Engine, a Migration Schedule, Wherein the Rules Define a Weight Criteria Comprising a Threshold Aggregate Weight for the Periods of Time and a Threshold Number of Migrations for the Periods of Time, and the Rules based Scheduling Engine Generates the Migration Schedule such that an Aggregate Weight of Source Databases Assigned to a Given Period of Time is Less than or Equal to the threshold aggregate weight and a Total Number of Source Databases for migration Assigned to the Given Period of Time Is Less than or Equal to the Threshold Number of Migrations”. The Examiner respectfully disagrees with the Applicant, the Examiner holds the previous arguments made in the previous office action. The Examiner respectfully submits that Willis discloses“[0046]:FIG. 6 is a diagram of an algorithm for scheduling one or more tasks to be performed within one or more identified time windows, in accordance with embodiments of the present disclosure. In embodiments, data is gathered (605) regarding one or more metrics of a system resource or resources. As noted previously, the metric(s) may be bandwidth, CPU usage, memory usage, etc. of one or more system components, such as end-point servers and the intervening networking devices if the function of interest is data transfer between the end-point servers. In embodiments, at least some of the gathered data may then be used (610) to determine one or more capacity windows of a resource or resources for performing a task or tasks.[0047]: In embodiments, determining a capacity window may comprise not only identifying windows but also computing the capacity for the system to perform a task or task within the identified time windows…[0048] Consider, by way of example, the graph 700 depicted FIG. 7 which is a diagram of FIG. 3 showing a resource capacity window 705 of bandwidth, in accordance with embodiments of the present disclosure. For this case of network bandwidth, the height is in units of Gigabytes (GB) per hour and the width is in hours, so the capacity 705 is in units of GB.[0049] Returning to FIG. 6, in embodiments, data is assessed (615) related to the desired task or tasks to be performed. For example, using email migration as the desired function or task, a pre-assessment of the sizes of the mailboxes on a source mail server may be used to plan a migration. Given the understanding of the resource capacity time window(s), such as the one shown in FIG. 7, a user may programmatically, manually, or both, select (620) a set of one or more tasks such that a computed estimate for completing the set of one or more tasks is less than or equal to a corresponding capacity window. Returning to the email migration example, a list or collection of mailboxes may be selected for migration in a resource time window by creating a collection of mailboxes where the sum of the sizes fills or closely fills but does not overrun the capacity of the resource time window for network bandwidth. Thus, for example, if a resource capacity window has a 20 GB capacity in a five-hour window, then a collection of mailboxes of nearly 20 GB in total size could be generated from the set of un-migrated mailboxes. In embodiments, other filtering criteria may also be provided and the migration administrator may provide input, such as in a drag-and-drop creation of this collection of mailboxes. In embodiments, the system, such as analyzer 102, may provide the user with a visualization of the capacity windows, the capacity needed for each of a set of task, a mapping of the capacity window to a scheduled set of tasks, or combinations thereof. For example, one or more graphical displays may presented to a user when scheduling a back-up of data, in which the size of the data is known and a collection of objects to be backed-up may be displayed by creating an overlay of the schedule object size over the resource capacity window(s). In embodiments, blocks may show used capacity and holes may show still-available capacity... [0051] Once a set of one or more tasks (jobs/functions) have been scheduled, the set of one or more tasks may be scheduled for execution (625). In embodiments, the analyzer 102 may coordinate execution of the schedule tasks”. The system of Willis creates tasks to be performed in a specified range of time wherein the tasks can be predetermined functions such as migration, backup, archiving or file transfer ([0032]). Specifically, the system of Willis schedules (migration schedule) tasks to be performed under specific time windows so Willis does teach “Generating, Using a Rules based Scheduling Engine, a Migration Schedule”. Next, the system of Willis assigns a threshold aggregate weight of time for the window time for migrating data that would fit into the assigned time. This means that the system of Willis schedules a duration of time and certain data size that would fit into the specified duration of time for data migration wherein the data size is equal to or less than what the specified time can handle to migrate the data. Therefore, Liu, Muehqe, Cropper, and Willis teaches “Generating, Using a Rules based Scheduling Engine, a Migration Schedule, Wherein the Rules Define a Weight Criteria Comprising a Threshold Aggregate Weight for the Periods of Time and a Threshold Number of Migrations for the Periods of Time, and the Rules based Scheduling Engine Generates the Migration Schedule such that an Aggregate Weight of Classified Source Databases Assigned to a Given Period of Time is Less than or Equal to the Weight Criteria and a Total Number of Source Databases Assigned to the Given Period of Time Is Less than or Equal to the Threshold Number of Migrations”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15-16, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (USPGPUB 20190235918) in view of  Muehge et al. (US PGPUB 20190026048), Cropper et al. (US Patent 9619271), and Willis et al. (US PGPUB 20170031715). 
Regarding claim 1, Liu teaches a method for performing rules based scheduling and migration of databases based on complexity and weight, the method comprising:
storing information about a plurality of source databases from a source system, the stored information comprising at least storage capacity information per source database ([0043]: The system contains a migration scheduler that determines based at least in part on the monitored computing resource usages (storage capacity information), whether computing resources are available for performing respective migration specific actions in the requested organization migration in the downtime window (downtime information) selected for carrying out various migration specific actions); classifying each of the plurality of source databases to one of a plurality of predetermined migration complexities ([0097]: The system ‘s schedule engine orders the requested organization migrations in the global sorted list from the highest priority to the lowest based at least in part on the migration schedule records and/or the schedule policy. Thus the organizations are sorted (classified) from highest to lowest (predetermined complexities) in a queue for migration); assigning scheduling weights to each source database based on the classified migration complexity ([0097]: The system’s schedule engine sorts the global sorted list from the highest priority to the lowest based at least in part on the migration schedule records and/or the schedule policy); generating a migration schedule that defines periods of time for migrating data from each of the source databases ([0024] Organization migrations are migrated within a selected time window. [0111] Based at least in part on operational parameters set forth for the requested organization migration, the migration scheduler selects a time window to execute the organization migration. [0113]: The migration scheduler enqueues the organization migration for carrying out migrating the application data and the application services of the organization from Source system instance to the target system instance in the selected time window); and migrating data from the source databases to target databases according to the migration schedule ([0043]Specific actions automatically move application data and application services of the organization from the source system instance to the target system instance, thereby causing the organization to be migrated from the source system instance to the target system instance) and assigns each source database to one or more of the periods of time ([0024]: The selected time window represents a normally planned shutdown time period that affects only the organizations (e.g., locks out users and/or customers of the organization, allows only read-only access, etc.) being migrated in the selected time window and does not affect any other organization. Thus, the source databases or organizations are assigned for the time window for migrations). 
Muehge teaches classifying each of the plurality of source databases to one of a plurality of predetermined migration complexities based on the storage capacity information per source database ([0095-0096]: The system has a policy that dictates that database backups be stored in a slower ("lower") Tier 2 high-capacity hard drive or that streaming-video files be stored on a faster ("higher") Tier 0 device. The determined policy might require that database to be migrated to a higher-capacity, but lower-performance, device residing in a "lower" tier. Thus, the databases are classified into tiers that are based on performance factors and are migrated based on the tier they are assigned to). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Muehge teachings in the Liu system. Skilled artisan would ([0096]). This close relation between both of the references highly suggests an expectation of success.
Cropper teaches classifying each of the plurality of source databases to one of a plurality of predetermined migration complexities based on permitted downtime for migration per source database (Col 14 line 25-47: The system implements a temporal factor can include a time of day (e.g., during off-peak hours live migrations may be used regardless of temporal burden in order to conserve our dynamically-assigned resources for peak hours)… An expected performance factor may indicate the cost/burden of performing a migration, downtime, and impact to the virtual machine. Thus, the system determines the database’s performance factors to determine its performance on migration, downtime, and impact to the virtual machine therefore a downtime is classified for the particular database). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Cropper teachings in the Liu and Muehge system. Skilled artisan would have been motivated to incorporate classifying databases by its downtime taught by Cropper in the Liu and Muehge system so the database can be down and migrate data to another database at the best chose time, thus improves the system’s efficiency and performance. This close relation between both of the references highly suggests an expectation of success.
Willis teaches generating, using a rules based scheduling engine, a migration schedule that defines periods of time for migrating data from each of the source ([0046]:The system develops algorithm for scheduling one or more tasks to be performed within one or more identified time windows, in accordance with embodiments of the present disclosure. In embodiments, data is gathered (605) regarding one or more metrics of a system resource or resources. As noted previously, the metric(s) may be bandwidth, CPU usage, memory usage, etc. of one or more system components, such as end-point servers and the intervening networking devices if the function of interest is data transfer between the end-point servers. In embodiments, at least some of the gathered data may then be used (610) to determine one or more capacity windows of a resource or resources for performing a task or tasks.[0047]: In embodiments, determining a capacity window may comprise not only identifying windows but also computing the capacity for the system to perform a task or task within the identified time windows…[0049] Returning to FIG. 6, in embodiments, data is assessed (615) related to the desired task or tasks to be performed. For example, using email migration as the desired function or task, a pre-assessment of the sizes of the mailboxes on a source mail server may be used to plan a migration. Given the understanding of the resource capacity time window(s), such as the one shown in FIG. 7, a user may programmatically, manually, or both, select (620) a set of one or more tasks such that a computed estimate for completing the set of one or more tasks is less than or equal to a corresponding capacity window. Returning to the email migration example, a list or collection of mailboxes may be selected for migration in a resource time window by creating a collection of mailboxes where the sum of the sizes fills or closely fills but does not overrun the capacity of the resource time window for network bandwidth. Thus, for example, if a resource capacity window has a 20 GB capacity in a five-hour window, then a collection of mailboxes of nearly 20 GB in total size could be generated from the set of un-migrated mailboxes. In embodiments, other filtering criteria may also be provided and the migration administrator may provide input, such as in a drag-and-drop creation of this collection of mailboxes. In embodiments, the system, such as analyzer 102, may provide the user with a visualization of the capacity windows, the capacity needed for each of a set of task, a mapping of the capacity window to a scheduled set of tasks, or combinations thereof. For example, one or more graphical displays may presented to a user when scheduling a back-up of data, in which the size of the data is known and a collection of objects to be backed-up may be displayed by creating an overlay of the schedule object size over the resource capacity window(s). In embodiments, blocks may show used capacity and holes may show still-available capacity... [0051] Once a set of one or more tasks (jobs/functions) have been scheduled, the set of one or more tasks may be scheduled for execution (625). In embodiments, the analyzer 102 may coordinate execution of the schedule tasks). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Willis teachings in the Liu, Muehge, and Cropper system. Skilled artisan would have been motivated to incorporate generating schedules for databases under appropriate time windows taught by Willis in the Liu, Muehge and Cropper system so increase efficiency in migrating data under a time constraint and thus the system can choose the optimal time window for each migration plan. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, Liu further teaches data is migrated from the source databases to the target databases during the assigned period of time per source database ([0024]: The system assigns a time window for each organization and the selected time window represents a normally planned shutdown time period that affects only the organizations  being migrated in the selected time window and does not affect any other organizations (hosted in the source and target system instances) that are not migrated during the selected time window).
Regarding claim 3, Liu further teaches wherein the periods of times comprise days, weeks, or months ([0047]: The system determines migration start and end times (periods) e.g., as preferred by the user, of a time block such as a weekend or early hours in the morning, the earliest time selected by the system automatically, etc.). 
Regarding claim 4, Liu in view of Cropper and Willis does not explicitly teach the stored information further comprises an environment for the source databases, and 
 Muehge teaches the stored information further comprises an environment for the source databases, and classifying the plurality of source databases to a migration complexity is further based on the environment information ([0095]: The system determines a choice of tier into which to store a particular type of data as a function of predefined rules or policies. A policy may, for example, dictate that database backups be stored in a slower ("lower") Tier 2 high-capacity hard drive or that streaming-video files be stored on a faster ("higher") Tier 0 device, Thus, an environment is figured and it is used to classify into tiers).  Please refer to claim 1 for the motivational statement.
Regarding claim 7, Liu in view of Muehge and Cropper does not explicitly teach wherein the rules based scheduling engine generates the migration schedule by: selecting a candidate source database migration for a current period of time; determining whether adding the candidate source database migration to the current period of time exceeds the weight criteria or threshold number of migrations for the current period of time;  ORA180493-US-NP-3- 133 -assigning the candidate source database migration to the current period of time when it is determined that the weight criteria and threshold number of migrations will not be exceeded; and when it is determined that the weight criteria or threshold number of migrations will be exceeded, selecting a next period of time and repeating the determining and assigning until the candidate source database migration is assigned a period of time.
([0032] & [0049]: The system’s window analysis system  identifies one or more periods or time windows that allow a user to determine one or more periods or time windows for performing a predetermined function (or task), including but not limited to migration, backup, archiving, and file transfer. The system determines a 20GB capacity of data for migration. Then a collection of mailboxes of nearly 20 GB in total size could be generated from the set of un-migrated mailboxes and the migration is set for within a window of time. For example, if a resource capacity window has a 20 GB capacity in a five-hour window, the migration is then set to a capacity of 20 GB or almost to 20 GB to migrate within the five-hour window).  Please refer to claim 1 for the motivational statement.
Regarding claim 8, Liu further teaches assigning a migration method to each classified source database based on the storage capacity information per source database and permitted downtime for migration per source database, wherein migrating data from the source databases to target databases is performed according to the ([0067]:The system’s migration schedule engine uses the migration schedule records of requested organization migrations (information of database) to generate efficient and optimal migration plans (migration method) for the set of requested organization migrations to achieve high successful organization migrations at a relatively high throughput or completion rate).  
Regarding claim 9, Liu further teaches wherein each source database is classified into one of a plurality of database sizes, target hardware is provisioned according to the classified database sizes for the source databases and according to the migration schedule, and migrating data from the source databases to the target databases according to the migration schedule comprises migrating data from a given source database to the provisioned target hardware that corresponds the classified size for the given source database ([0068]: Some organizations or their organization migrations may be more important than others; thus, these organization migrations may be batched and/or scheduled/enqueued earlier than the others. Organizations that are of roughly the same size and/or around the same start and/or end times, then these organizations can be candidates to be grouped in the same batch. Thus, the organizations are classified based on their sizes for data migrations).  
Regarding claims 10 and 21, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 11, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 12, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 13, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
 Regarding claims 16, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 23, Liu does not explicitly teach wherein a scheduling dependencies algorithm identifies a dependency between at least two source databases, and the migration schedule is generated based on the identified dependency.  
Willis teaches identifying a dependency between at least two source databases, and the migration schedule is generated based on the identified dependency ([0049]: Given the understanding of the resource capacity time window(s), such as the one shown in FIG. 7, a user may programmatically, manually, or both, select (620) a set of one or more tasks such that a computed estimate for completing the set of one or more tasks is less than or equal to a corresponding capacity window. Returning to the email migration example, a list or collection of mailboxes may be selected for migration in a resource time window by creating a collection of mailboxes where the sum of the sizes fills or closely fills but does not overrun the capacity of the resource time window for network bandwidth. The collection of mailboxes is equivalent to the plurality of sources databases wherein the dependency between them is application dependency. The databases that are selected for migration are all mailboxes which is a type of application dependency). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Willes teachings in the Liu, Muehge, and Cropper system. Skilled artisan would have been motivated to have dependencies between databases taught by Willis in the Liu, Muehge, and Cropper system so databases storing related data or similar data can be migrated together in a task thus the organization of the system is improved. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 24, Liu does not explicitly teach wherein the scheduling dependencies algorithm identifies the dependency based on at least one of a replication dependency between the two source databases and a primary and standby relationship between the two source databases.
Willis teaches identifying the dependency based on at least one of a replication dependency between the two source databases and a primary and standby relationship between the two source databases([0049]: Given the understanding of the resource capacity time window(s), such as the one shown in FIG. 7, a user may programmatically, manually, or both, select (620) a set of one or more tasks such that a computed estimate for completing the set of one or more tasks is less than or equal to a corresponding capacity window. Returning to the email migration example, a list or collection of mailboxes may be selected for migration in a resource time window by creating a collection of mailboxes where the sum of the sizes fills or closely fills but does not overrun the capacity of the resource time window for network bandwidth. The collection of mailboxes is equivalent to the plurality of sources databases wherein the dependency between them is application dependency. The databases that are selected for migration are all mailboxes which is a type of application dependency). Please refer to claim 23 for the motivational statement.
Regarding claims 25, note the rejections of claim 23. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 26, Liu does not explicitly teach wherein generating the migration schedule based on the identified dependency comprises assigning the two source databases with the identified dependency to one or more matching periods of time.  
Willis teaches generating the migration schedule based on the identified dependency comprises assigning the two source databases with the identified dependency to one or more matching periods of time ([0049]: A list or collection of mailboxes may be selected for migration in a resource time window by creating a collection of mailboxes where the sum of the sizes fills or closely fills but does not overrun the capacity of the resource time window for network bandwidth. Thus, the selected collection with dependency is assigned for migration in matching period of time). Please refer to claim 23 for the motivational statement.

Regarding claims 27, note the rejections of claim 26. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Regarding claims 28, Liu does not explicitly teach wherein the migration schedule is generated such that, for a given period of time, a sum of scheduling weights for databases assigned to the given period of time is at or below the threshold weight criteria and a total number of databases assigned to the given period of time is at or below the threshold number of migrations.  
Willis teaches the migration schedule is generated such that, for a given period of time, a sum of scheduling weights for databases assigned to the given period of time is at or below the threshold weight criteria and a total number of databases assigned to the given period of time is at or below the threshold number of migrations ([0049]:A list or collection of mailboxes may be selected for migration in a resource time window by creating a collection of mailboxes where the sum of the sizes fills or closely fills but does not overrun the capacity of the resource time window for network bandwidth. Thus, for example, if a resource capacity window has a 20 GB capacity in a five-hour window, then a collection of mailboxes of nearly 20 GB in total size could be generated from the set of un-migrated mailboxes. Thus, the assigned capacity of databases is within or under the bandwidth of the time window which also means that the amount of database or collection can only be up to a certain amount or less to fit in the time window for data migration). Please refer to claim 23 for the motivational statement.  

Regarding claims 29, Liu does not explicitly teach wherein the migration schedule is generated such that, for a given period of time, a sum of scheduling weights for databases assigned to the given period of time is at or below the threshold weight criteria and a total number of databases assigned to the given period of time is at or below the threshold number of migrations.  
Willis teaches the migration schedule is generated such that, for a given period of time, a sum of scheduling weights for databases assigned to the given period of time is at or below the threshold weight criteria and a total number of databases assigned to the given period of time is at or below the threshold number of migrations ([0049]:A list or collection of mailboxes may be selected for migration in a resource time window by creating a collection of mailboxes where the sum of the sizes fills or closely fills but does not overrun the capacity of the resource time window for network bandwidth. Thus, for example, if a resource capacity window has a 20 GB capacity in a five-hour window, then a collection of mailboxes of nearly 20 GB in total size could be generated from the set of un-migrated mailboxes. Thus, the assigned capacity of databases is within or under the bandwidth of the time window which also means that the amount of database or collection can only be up to a certain amount or less to fit in the time window for data migration). Please refer to claim 23 for the motivational statement.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                             



/C.D.V./           Examiner, Art Unit 2153